Citation Nr: 0110947	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  96-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for status post strain with 
recurrent low back pain, mild degenerative joint disease.


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO denied entitlement to service 
connection for status post strain with recurrent low back 
pain, mild degenerative joint disease.  The RO also granted 
entitlement to a permanent and total disability rating for 
pension purposes.

The veteran provided oral testimony before the undersigned 
Member of the Board sitting at the RO in February 2001, a 
transcript of which has been associated with the claims file.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (Claims) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The service medical records show that the veteran was seen 
with complaints of low back pain.  The diagnosis was low back 
strain.  Post service medical records show variously 
diagnosed back disabilities. 

An examination could serve to determine whether the veteran 
has a current low back disability that is related to his 
period of active service. 

Accordingly, an examination is required to obtain a medical 
opinion as to whether any current low back disability may be 
related to active service.

During the February 2001 travel board hearing, the veteran 
referred to undergoing an exploratory procedure of his back 
at a VA facility.  These medical records do not appear to be 
in the file and they should be obtained.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Sims v. West, 11 
Vet. App. 237 (1998).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximates dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his low back 
symptomatology. 

After securing any necessary 
authorization or medical releases from 
the veteran, the RO should attempt to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources identified whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any low back 
disabilities.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any low back disorder(s) found 
on examination is/are related to the 
veteran's period of active service, and 
if pre-existing service, was aggravated 
thereby.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also the claims file to ensure 
that all notification and development 
action required by the VCAA of 2000, Pub. 
L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a status post 
strain with recurrent pain, mild 
degenerative joint disease.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he notified by the 
RO; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


